Appeal from a decision of the Unemployment Insurance Appeal Board disqualifying claimant *593from receiving benefits on the ground that he voluntarily left his employment without good cause. Claimant, an electrical engineer receiving an annual salary of $10,200, formally terminated his employment of 21-month duration in the following letter to the employer: “Effective August 30, 1961, I am resigning my position with the I. B. M. Corporation. I have come by this decision in the interest of myself and the Company since I have not been provided with adequate work and have not been offered any reasonable prospects by management. My free time thus gained will be devoted to the search for more promising job opportunities.” The dissatisfaction with the conditions of the employment which prompted the resignation arose from his several assignments to duties which in his view lowered his professional status. It appears that on the day on which claimant reported for work a defense contract in connection with the performance of which he was initially hired was terminated by the Government. This necessitated reassignments of claimant to other departments of the company which were engaged in design and development work in the electrical engineering field, the last and preeipitative one of which he contends was not made in good faith but was designed to provoke his resignation. We perceive no basis to disturb the Referee’s finding, adopted by the board, that “The employer did not act arbitrarily in assigning claimant to such work” which led to the conclusion equally supported by the record that claimant voluntarily left his employment without good cause. Claimant’s further contention upon appeal that he was not afforded a fair hearing-is also without merit. Decision unanimously affirmed, without costs. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.